MEMORANDUM **
Ernesto Dizon argues that the district court abused its discretion in denying his motion to withdraw his guilty plea at sentencing. Dizon claims that a “fair and just reason” for withdrawal existed, see United States v. Reyna-Tapia, 328 F.3d 1114, 1117 (9th Cir.2003) (en banc), because (1) the government breached his plea agreement, and (2) he received ineffective assistance of counsel and wanted to retain new counsel to renegotiate the agreement. Either claim, if proven, might offer a “fair and just reason” for Dizon to withdraw his guilty plea. See, e.g., Buckley v. Terhune, 441 F.3d 688, 699 (9th Cir.2006) (en banc) (withdrawal proper remedy for government’s breach of plea agreement); United States v. Davis, 428 F.3d 802, 807 (9th Cir.2005) (“[A] defense counsel’s erroneous advice may warrant withdrawing a plea----”). But Dizon has failed to present any evidence substantiating his claims. See Fed.R.Crim.P. 11(d)(2)(B); Davis, 428 F.3d at 805 (“The defendant has the burden of demonstrating a fair and just reason for withdrawal of a plea....”). Therefore, we find that the district court properly denied Dizon’s motion to withdraw his guilty plea.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.